AO 93 (Rev. 11/13) (WDMO 06/20) Search and Seizure Warrant



                                          UNITED STATES DISTRICT COURT
                                                                       for the
                                                             Western District of Missouri

                  In the Matter of the Search of                          )
             (Briefly describe the property to be searched                )
              or identify the person by name and address)                 )      Case No. 21-SW-00140-WBG
     the residence located at 206 North Morse                             )
   Avenue, Apartment 36, Liberty, Missouri, further                       )
            described in Attachment A-1                                   )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                        Western    District of             Missouri
(identify the person or describe the property to be searched and give its location):

 See Attachment A-1.



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

 See Attachment B.



          YOU ARE COMMANDED to execute this warrant on or before             04/12/2021          (not to exceed 14 days)
      ✔
      ’ in the daytime 6:00 a.m. to 10:00 p.m.
                                         ’ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and return this warrant and inventory to Honorable W. Brian Gaddy, U.S. Magistrate Judge
                                                                                   (United States Magistrate Judge)

    ’ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result as listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ’ for         days (not to exceed 30) ’ until, the facts justifying, the later specific date of                                   .


      ’ Warrant issued in person.
      ✔
      ’ Warrant issued by telephone or other reliable electronic means.

Date and time issued:          March 29, 2021 at 4:16 pm
                                                                                                          Judge’s signature
City and state:                  Kansas City, Missouri                           Honorable W. Brian Gaddy, U.S. Magistrate Judge
                                                                                                       Printed name and title


                          Case 4:21-sw-00140-WBG Document 3 Filed 03/31/21 Page 1 of 3
Case 4:21-sw-00140-WBG Document 3 Filed 03/31/21 Page 2 of 3
Case 4:21-sw-00140-WBG Document 3 Filed 03/31/21 Page 3 of 3
